Exhibit 10.6

NOTICE OF IPO RSU GRANT (VP AND ABOVE)

NYMEX HOLDINGS, INC.

NOTICE OF RESTRICTED STOCK UNIT AWARD

Conditioned upon the consummation of the initial public offering of NYMEX
Holdings, Inc. common stock,                              (the “Grantee”) has
been granted an Award of Restricted Stock Units under the terms of the NYMEX
Holdings, Inc. 2006 Omnibus Long-Term Incentive Plan (the “Plan”), which
provides, subject to the terms of this Award and the terms of the Plan, the
Grantee with the opportunity to receive common stock of NYMEX Holdings, Inc.,
par value $0.01 per share (the “Stock”) as follows:

 

Grant Date:    November 17, 2006 Number of Restricted Stock Units Awarded:   
Dividend Equivalents:    No Settlement in Cash:    No

Vesting of Restricted Stock Units: Except as provided below, and provided that
the Grantee’s Service has not terminated prior to any applicable date set forth
below, the number of Restricted Stock Units vested as of each date set forth
below shall be:

 

Vesting Date

   Percentage Vested  

November 17, 2007

   25 %

November 17, 2008

   25 %

November 17, 2009

   25 %

November 17, 2010

   25 %

Notwithstanding the foregoing, all Restricted Stock Units awarded hereunder
shall 100% vest if the Grantee is terminated without Cause or terminates as a
result of a Constructive Discharge during the eighteen (18) month period
following a Change in Control.

By signing below, the Grantee hereby agrees that the Award of Restricted Stock
Units is governed by this Notice, and by the provisions of the Plan and the
attached Terms and Conditions, both of which are incorporated herein and made a
part of this document. The Grantee acknowledges receipt of a copy of the Plan
and the attached Terms and Conditions, represents that the Grantee has read and
is familiar with their provisions, and hereby accepts the Award of Restricted
Stock Units subject to all of their terms and conditions. Capitalized terms used
in this Notice and the attached Terms and Conditions shall have the meaning
assigned in the Plan, unless otherwise indicated. This Notice may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same document.

 

NYMEX HOLDINGS, INC.     GRANTEE By:  

 

   

 

Name:       Name:   Title:         Address:   One North End Avenue     Address:
 

 

  World Financial Center      

 

  New York, NY 10282-1101      

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

Pursuant to the NYMEX Holdings, Inc. 2006 Omnibus Long-Term Incentive Plan (the
“Plan”), and conditioned upon the consummation of the initial public offering of
NYMEX Holdings, Inc. common stock, NYMEX Holdings, Inc., a Delaware corporation
(together with all successors thereto, the “Company”), hereby grants to the
person (the “Grantee”) named in the Notice of Restricted Stock Unit Award (the
“Notice”) to which these Terms and Conditions are attached, an Award of
Restricted Stock Units (together with the Notice, referred to herein as the
“Award”) to receive prior to the expiration date specified in the Notice (the
“Expiration Date”), or such earlier date as is specified herein, all or any part
of the number of shares of Stock of the Company indicated in the Notice (the
“Shares,” and such shares once issued shall be referred to as the “Issued
Shares,” each as adjusted pursuant to Section 15 of the Plan), subject to these
Terms and Conditions, the Notice and the Plan. All capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Notice and the Plan (as applicable).

1. Restricted Stock Units.

(a) Conditioned upon the consummation of the initial public offering of NYMEX
Holdings, Inc. common stock, as of the date of grant (the “Grant Date”), the
Company grants to the Grantee                  Restricted Stock Units (the
“Units”), which represent shares of the Company’s common stock, par value $.01
per share (“Common Stock”). The Units are subject to the restrictions set forth
in Section 2 of these Terms and Conditions and the provisions of the Notice and
Plan.

(b) The Units granted under this Agreement shall be reflected in a bookkeeping
account maintained by the Company. If and when restrictions described herein, in
the Notice and in the Plan expire in accordance with the terms hereof, and upon
the satisfaction of all other applicable conditions as to the Units, such Units
(and any related Dividend Units described in Section 1(c) below) not forfeited
hereunder shall be settled in shares of Common Stock or in cash, as set forth in
Section 1(e) below.

(c) If the Notice indicates that the Grantee is entitled to Dividend
Equivalents, then, in accordance with Section 10.4.2 of the Plan, with respect
to each Unit, whether or not vested, that has not been forfeited (but only to
the extent such award of Units has not been settled for Common Stock), the
Company shall, with respect to any cash dividends paid on the Common Stock,
accrue and credit to the Grantee’s bookkeeping account a number of Units having
a Fair Market Value as of the date such dividend is paid equal to the cash
dividends that would have been paid with respect to such Unit if it were an
outstanding share of Common Stock (the “Dividend Units”). These Dividend Units
thereafter shall (i) be treated as Units for purposes of future dividend
accruals pursuant to this Section 1(c), and (ii) vest in such amounts (rounded
to the nearest whole Unit) at the same time as the Units with respect to which
such Dividend Units were received. If the Notice indicates that the Grantee is
not entitled to Dividend Equivalents, then, in accordance with Section 10.4.2 of
the Plan, this Section 1(c) shall not apply.

 

2



--------------------------------------------------------------------------------

(d) The Company’s obligations hereunder shall be unfunded and unsecured, and no
special or separate fund shall be established and no other segregation of assets
shall be made. The rights of a Grantee hereunder shall be no greater than those
of a general unsecured creditor of the Company. In addition, the Units shall be
subject to such restrictions as the Company may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which Common Stock is then listed, and any applicable
federal or state securities law.

(e) Except as otherwise provided in this Award, settlement of the Units in
accordance with the provisions of this Section 1 shall be delivered as soon as
practicable following satisfaction of all applicable conditions as to the Units
(including the payment by the Grantee of all applicable withholding taxes). At
such time, the Company shall deliver to the Grantee one share of Common Stock
for each Unit, or, if the Notice specifically provides, the cash equivalent to
the Fair Market Value of such Units, in accordance with Section 10.4.1 of the
Plan. Common Stock or cash issued to a Grantee for vested Units shall be issued
or paid within the time period set forth in Section 16.9.1 of the Plan, unless
otherwise specifically provided in the Notice. The Company shall not be required
to issue fractional shares for an Award and the value of any fractional shares
shall be paid in cash.

2. Restrictions.

(a) The Grantee shall have no rights as a stockholder of the Company by virtue
of any Unit unless and until such Unit vests and resulting shares of Common
Stock are issued to the Grantee.

(b) None of the Units may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of prior to the receipt of Issued Shares.

(c) Any attempt to dispose of the Units or any interest in the Units in a manner
contrary to the restrictions set forth herein shall be void and of no effect.

(d) Units shall vest in accordance with the vesting schedule set forth in the
Notice. Unvested Units shall be subject to forfeiture and return to the Company,
except as specifically provided for in the Notice.

3. Subject to Plan.

Notwithstanding anything in these Terms and Conditions or the Notice to the
contrary, to the extent of any conflict between the terms of the Plan, these
Terms and Conditions and the Notice, the terms of the Plan shall control.

4. Effect of Certain Transactions.

Upon the effectiveness of (i) a merger, reorganization or consolidation between
the Company and another person or entity (other than a holding company or parent
or subsidiary of the Company) as a result of which the holders of the Company’s
outstanding Common Stock immediately prior to the transaction hold less than a
majority of the outstanding voting stock of the surviving entity immediately
after the transaction, or (ii) the sale of all or substantially all of

 

3



--------------------------------------------------------------------------------

the assets of the Company to an unrelated person or entity (in each case, a
“Transaction”), unless provision is made in connection with the Transaction for
the assumption of all outstanding Awards, or the substitution of such Awards
with new Awards of the successor entity or parent thereof, with appropriate
adjustment as to the number and kind of shares and, if appropriate, the per
share purchase prices, as provided in Section 15 of the Plan (an “Assumption”),
this Award shall terminate. In the event of such termination, the Grantee shall
receive Issued Shares or cash (if so provided in the Notice) prior to the
anticipated effective date of the Transaction to the extent the Unit is then
vested; provided, however, that the Grantee may, but will not be required to,
condition such award upon the effectiveness of the Transaction.

5. Lock-up Provision.

In connection with a public offering by the Company of its Common Stock, the
Grantee, if requested in good faith by the Company and the managing underwriter
of the Company’s securities, shall agree not to, directly or indirectly, offer,
sell, pledge, contract to sell (including any short sale), grant any option to
purchase or otherwise dispose of any securities of the Company held by them
(except for any securities sold pursuant to such registration statement) or
enter into any Hedging Transaction (as defined below) relating to any securities
of the Company for a period to be determined by the managing underwriter. For
purposes of this Section 5, “Hedging Transaction” means any short sale (whether
or not against the box) or any purchase, sale or grant of any right (including
without limitation, any put or call option) with respect to any security (other
than a broad-based market basket or index) that includes, relates to or derives
any significant part of its value from the Company’s Common Stock.

6. Restrictive Covenants.

(a) Prohibited Competition.

(i) Non-Competition; Non-Solicitation. During the Grantee’s Service to the
Company and for a period of two years following the termination of the Grantee’s
Service to the Company for any reason or for no reason, the Grantee will not,
without the prior written consent of the Company:

(A) For the Grantee or on behalf of any other person or entity, directly or
indirectly, either as principal, partner, stockholder, officer, director, member
employee, consultant, agent, representative or in any other capacity, own,
manage, operate or control, or be concerned, connected or employed by, or
otherwise associate in any manner with, engage in or have a financial interest
in, any business which is competitive with the business of the Company (and/or
any of its Affiliates), except that nothing contained herein will preclude the
Grantee from purchasing or owning securities of any such business if such
securities are publicly traded, and provided that the Grantee’s holdings do not
exceed one percent of the issued and outstanding securities of any class of
securities of such business; or

(B) Either individually or on behalf of or through any third party, directly or
indirectly, solicit, divert or appropriate or attempt to solicit, divert or
appropriate, for the purpose of competing with the Company (and/or any of its
Affiliates), any customers or patrons of the Company (and/or any of its
Affiliates), or any prospective customers or patrons with respect to which the
Company (and/or any of its Affiliates) has developed or made a sales
presentation (or similar offering of services); or

 

4



--------------------------------------------------------------------------------

(C) Either individually or on behalf of or through any third party, directly or
indirectly, (1) solicit, entice or persuade or attempt to solicit, entice or
persuade any employees of or consultant to the Company (and/or any of its
Affiliates) to leave the service of the Company (and/or any of its Affiliates)
for any reason, or (2) employ, cause to be employed, or solicit the employment
of, any employee of or consultant to the Company (and/or any of its Affiliates)
while any such person is providing services to the Company (and/or any of its
Affiliates) or within six months after any such person has ceased providing
services to the Company (and/or any of its Affiliates); or

(D) Either individually or on behalf of or through any third party, directly or
indirectly, interfere with, or attempt to interfere with, the relations between
the Company (and/or any of its Affiliates) and any vendor or supplier to the
Company (and/or any of its Affiliates).

(ii) Reasonableness of Restrictions. The Grantee further recognizes and
acknowledges that (i) the types of employment which are prohibited by this
Section 6 are narrow and reasonable in relation to the skills which represent
the Grantee’s principal salable asset both to the Company (and/or any
Affiliates) and to the Grantee’s other prospective employers and (ii) the time
period and the scope of the provisions of this Section 6 are reasonable,
legitimate and fair to the Grantee in light of the Company’s (and/or its
Affiliates’) need to market its services and sell its products and in light of
the limited restrictions on the type of employment prohibited herein compared to
the types of employment for which the Grantee is qualified to earn his or her
livelihood.

(b) Protected Information. The Grantee will at all times, while the Grantee is
performing Services and after the termination of the Grantee’s Service to the
Company for any reason or for no reason, maintain in confidence and will not,
without the prior written consent of the Company, use, except as required in the
course of performance of the Grantee’s duties for the Company (and/or any of its
Affiliates) or by court order, disclose or give to others any Confidential
Information. In the event the Grantee is questioned by anyone not employed by
the Company or by an employee of or a consultant to the Company not authorized
to receive Confidential Information, in regard to any Confidential Information,
or concerning any fact or circumstance relating thereto, the Grantee will
promptly notify the Company. Upon the termination of the Grantee’s Service to
the Company for any reason or for no reason, or if the Company otherwise
requests, the Grantee will return to the Company all tangible Confidential
Information and copies thereof (regardless how such Confidential Information or
copies are maintained). The terms of this Section 6 are in addition to, and not
in lieu of, any statutory or other contractual or legal obligation that the
Grantee may have relating to the protection of the Company’s (and/or any of its
Affiliates’) Confidential Information. The terms of this Section 6 will survive
indefinitely any termination of the Grantee’s Service to the Company for any
reason or for no reason. For purposes of this Award, “Confidential Information”
means confidential and proprietary information of the Company (and/or any of its
Affiliates), whether in written, oral, electronic or other form, including but
not limited to, information and facts concerning business plans, customers,
future customers, suppliers, licensors, licensees, partners, investors,
affiliates or

 

5



--------------------------------------------------------------------------------

others, training methods and materials, financial information, sales prospects,
client lists, inventions, or any other scientific, technical or trade secrets of
the Company (and/or any of its Affiliates) or of any third party provided to the
Grantee or the Company (and/or any of its Affiliates) under a condition of
confidentiality, provided that Confidential Information will not include
information that is in the public domain other than through any fault or act by
the Grantee. The term “trade secrets,” as used herein, will be given its
broadest possible interpretation under the law of the State of New York and will
include, without limitation, anything tangible or intangible or electronically
kept or stored, which constitutes, represents, evidences or records secret,
technical, merchandising, production or management information, or any design,
process, procedure, formula, invention, improvement or other confidential or
proprietary information or documents.

(c) Ownership of Ideas, Copyrights and Patents.

(i) Property of the Company. All ideas, discoveries, creations, manuscripts and
properties, innovations, improvements, know-how, inventions, designs,
developments, computer programs, software, applications, techniques, methods,
and formulae (collectively, the “Inventions”) which may be used in the current
or planned business of the Company (and/or any of its Affiliates) or which in
any way relates to such business, whether patentable, copyrightable or not,
which the Grantee may conceive, reduce to practice or develop while the Grantee
is providing Services to the Company (and, if based on or related to any
Confidential Information, within two years after termination of such employment
for any reason or for no reason), alone or in conjunction with another or
others, whether during or out of regular business hours, whether or not on the
Company’s (and/or any of its Affiliates’) premises or with the use of its
equipment, and whether at the request or upon the suggestion of the Company
(and/or any of its Affiliates) or otherwise, will be the sole and exclusive
property of the Company, and that the Grantee will not publish any of the
Inventions without the prior written consent of the Company. Without limiting
the foregoing, the Grantee also acknowledges that all original works of
authorship which are made by the Grantee (solely or jointly with others) within
the scope of the Grantee’s Service to the Company or which relate to the
business of the Company (and/or any of its Affiliates) and which are protectable
by copyright are “works made for hire” pursuant to the United States Copyright
Act (17 U.S.C. Section 101). The Grantee hereby assigns to the Company all of
the Grantee’s right, title and interest in and to all of the foregoing. The
Grantee further represents that, to the best of the Grantee’s knowledge and
belief, none of the Inventions will violate or infringe upon any right, patent,
copyright, trademark or right of privacy, or constitute libel or slander against
or violate any other rights of any person, firm or corporation, and that the
Grantee will use his or her best efforts to prevent any such violation.

(ii) Cooperation. At any time during the Grantee’s Service to the Company or
after the termination of the Grantee’s Service to the Company for any reason or
for no reason, the Grantee will cooperate fully with the Company and its
attorneys and agents in the preparation and filing of all papers and other
documents as may be required to perfect the Company’s rights in and to any of
such Inventions, including, but not limited to, joining in any proceeding to
obtain letters patent, copyrights, trademarks or other legal rights with respect
to any such Inventions in the United States and in any and all other countries,
provided that the Company will bear the expense of such proceedings, and that
any patent or other legal right so issued to you personally will be assigned by
the Grantee to the Company without charge by the Grantee.

 

6



--------------------------------------------------------------------------------

(iii) Licensing and Use of Inventions. With respect to any Inventions, and work
of any similar nature (from any source), whenever created, which the Grantee has
not prepared or originated in the performance of the Grantee’s Service to the
Company, but which the Grantee provides to the Company (and/or any of its
Affiliates) or incorporates in any Company product or system, the Grantee hereby
grants to the Company and its Affiliates a royalty-free, fully paid-up,
non-exclusive, perpetual and irrevocable license throughout the world to use,
modify, create derivative works from, disclose, publish, translate, reproduce,
deliver, perform, dispose of, and to authorize others so to do, all such
Inventions. The Grantee will not include in any Inventions the Grantee delivers
to the Company (and/or any of its Affiliates) or use on its behalf, without the
prior written approval of the Company, any material which is or will be
patented, copyrighted or trademarked by the Grantee or others unless the Grantee
provides the Company with the written permission of the holder of any patent,
copyright or trademark owner for the Company and its Affiliates to use such
material in a manner consistent with then-current Company policy.

(iv) Prior Inventions. Listed below are any and all Inventions in which the
Grantee claims or intends to claim any right, title and interest (collectively,
“Prior Inventions”), including, without limitation, patent, copyright and
trademark interests, which to the best of the Grantee’s knowledge will be or may
be delivered to the Company in the course of the Grantee’s Service to the
Company, or incorporated into any Company product or system. The Grantee
acknowledges that the Grantee’s obligation to disclose such information is
ongoing while the Grantee continues to provide Services to the Company.

 

List of Prior Inventions:  

 

 

(d) Non-Disparagement. The Grantee agrees not to make or solicit or encourage
others to make or solicit directly or indirectly any disparaging, derogatory or
negative statement or communication, oral or written, about the Company or any
of its Affiliates or any of their respective businesses, business practices,
programs, products, services, operations, policies, activities, current or
former officers, directors, managerial personnel, or other employees, or their
customers to any other person or entity; provided, however, that such
restriction shall not prohibit truthful testimony compelled by valid legal
process.

(e) Injunctive Relief. The Grantee hereby expressly acknowledges that any breach
or threatened breach of any of the terms and/or conditions set forth in this
Section 6 will result in substantial, continuing and irreparable injury to the
Company (and/or any of its Affiliates). Therefore, in addition to any other
remedy that may be available to the Company (and/or any of its Affiliates), the
Company (and/or any of its Affiliates) will be entitled to injunctive or other
equitable relief by a court of appropriate jurisdiction in the event of any
breach or threatened breach of the terms of this Section 6. The period during
which the covenants contained in this Section 6 will apply will be extended by
any periods during which the Grantee is found by a court to have been in
violation of such covenants.

 

7



--------------------------------------------------------------------------------

(f) Forfeiture. If, at any time following the Grant Date, the Grantee’s Service
to the Company is terminated by the Company for Cause, or the Grantee violates
the terms of this Section 6, all Units shall immediately expire, and all Issued
Shares then-held by the Grantee shall be immediately forfeited to the Company
(and the Grantee hereby acknowledges and agrees that the Company may take any
and all actions it deems appropriate to effect such forfeiture); provided,
however, if the Grantee has sold or otherwise transferred the Issued Shares
prior to any required forfeiture hereunder, then the Grantee agrees to pay to
the Company an amount equal to the difference between the aggregate Fair Market
Value (determined as of the date of termination or breach, as applicable) of the
Issued Shares the Grantee held prior to such sale or transfer over the aggregate
Exercise Price for such Issued Shares.

(g) Survival of Acknowledgements and Agreements. The Grantee’s acknowledgements
and agreements set forth in this Section 6 will survive the termination of the
Award, Units, Issued Shares and/or the termination of the Grantee’s Service to
the Company for any reason or for no reason.

7. Constructive Discharge.

A “Constructive Discharge” termination means that the Grantee voluntarily
terminates his employment upon (or in connection with) or within the 18 month
period following a Change in Control after the occurrence of any of the
following: (i) a material diminution in the Grantee’s position, authority,
duties, responsibilities or status (including without limitation diminution in:
office, title, reporting relationships, level of responsibility, scope of
authority, sophistication of work, or material diminution of number of direct
reports, among other things) as in effect immediately prior to the Change in
Control, (ii) a reduction in the Grantee’s base salary from his or her highest
base salary in effect at any time within 12 months preceding the Change in
Control, (iii) the Grantee’s involuntary cessation of participation in any
compensation plan in which he or she participated immediately prior to the
Change in Control (or in a substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of the Grantee’s participation relative to similarly situated
employees, (iv) without the Grantee’s express written consent, relocation of
Grantee’s work situs to a location that is not in the New York City metropolitan
area, or (v) the failure of the Company to obtain an agreement satisfactory to
the Grantee from any successor to the Company to assume and agree to perform the
Company’s obligations under this Agreement or any other agreement between the
Grantee and the Company. For these purposes, the Grantee will be deemed to have
voluntarily terminated his employment based on a Constructive Discharge “in
connection with” a Change in Control prior to the closing date of a Change in
Control if any of the occurrences identified above occur on or after the date
the Company formally begins to consider a Change in Control or has knowledge
that a Change in Control is imminent, and a Change in Control actually occurs.

8. Miscellaneous Provisions.

(a) Integrated Agreement. The Notice, the Plan and these Terms and Conditions
constitute the entire understanding and agreement between the Grantee and the
Company with respect to the subject matter contained herein and supersedes any
prior agreements, understandings, restrictions, representations, or warranties
among the Grantee and

 

8



--------------------------------------------------------------------------------

the Company with respect to such subject matter except as provided for herein.
To the extent contemplated herein, the provisions of these Terms and Conditions
shall survive the issuance of any Issued Shares and shall remain in full force
and effect.

(b) Change and Modifications. The Board may terminate or amend the Plan or the
terms of this Award at any time; provided, however, that except as provided in
Section 4 hereof in connection with a Transaction, no such termination or
amendment may adversely affect this Award without the consent of the Grantee
unless such termination or amendment is necessary to comply with any applicable
law, rule or regulation.

(c) Notices. All notices, requests, consents and other communications shall be
in writing and be deemed given when delivered personally, by facsimile
transmission or one (1) business day after deposit with a nationally recognized
expedited delivery service, such as Federal Express. Notices to the Company or
the Grantee shall be addressed to such address or addresses as may have been
furnished by such party in writing to the other.

 

9